



CONTRACT




This Contract is entered into on the 27th  day of January 2004 by and between
ZyMin Corporation, a Nevada corporation (ZyMin), 2014 Mid Road, Colorado
Springs, CO, USA 80906-2938, and Golden Patriot, Corp., a Nevada corporation
(Golden Patriot), 789 West Pender Street, Suite 1205, Vancouver, British
Columbia, Canada V6C 1H2.

WITNESSETH:

WHEREAS, ZyMin has staked and located the Sierra lode mining Claims, more
particularly described below, on behalf of ZyMin and;

WHEREAS,

Golden Patriot wishes to purchase the Sierra Claims upon the terms set forth
hereinafter,



NOW, THEREFORE,

it is hereby agreed amongst the parties as follows:



1.

ZyMin agrees to sell and convey to Golden Patriot, and Golden Patriot agrees to
purchase from ZyMin, Sierra Claims 1 through 30 inclusive, situate in Sections
1, 11, 12, and 14, T 33 N, R 36 E, MDB&M, within the Sierra Mining District,
Pershing County, Nevada, USA, NMC Numbers 854169 through 854198 inclusive, which
are more particularly described in Exhibit A attached hereto.

2.

In consideration for the sale and conveyance, Golden Patriot shall issue to
ZyMin $7,700.00 (US), or a monetarily equivalent amount of shares of Golden
Patriot's common stock (GPTC  OTCBB) based upon a price of $0.35 per share, in
Golden Patriot's discretion on or before February 6, 2004, in a transaction
which shall be exempt from the registration and prospectus delivery requirements
of the Securities Act of 1933, which shall cause those shares to be “restricted
securities”.   Accordingly, any  disposition by ZyMin of those shares shall be
subject to all applicable rules and regulations of any and all regulators,
including, but



--------------------------------------------------------------------------------



not limited to, the SEC, and the rules and regulations promulgated by those
regulators regarding such disposition, including, but not limited to, Rule 144.

3.

As additional consideration for the sale and conveyance, Golden Patriot shall
issue to ZyMin 200,000 shares of common stock 1933 on or before February 6,
2004, in a transaction which shall be exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, and which will
cause those shares to be “restricted securities”.   Accordingly, any disposition
of those shares by ZyMin shall be subject to all applicable rules and
regulations of any and all regulators, including, but not limited to, the SEC,
and the rules and regulations promulgated by those regulators regarding such
disposition, including, but not limited to, Rule 144.

4.

The closing date shall be on or before February 6, 2004.  Within thirty (30)
days of closing date, ZyMin shall deliver to Golden Patriot a Quitclaim Deed
covering the above-described claims.

5.

ZyMin warrants that upon closing date, ZyMin has good and merchantable title to
the claims, subject only to paramount title in the United States of America.  To
this effect ZyMin warrants that the claims have been staked, located and filed,
with required fees paid, in accordance with the laws of the United States of
America and State of Nevada.  

6.

ZyMin makes no other warranties regarding the Sierra Claims.  Upon the closing
date, the Sierra Claims are not warranted to contain economic resources,
reserves, or other significant amounts of gold, silver, or other metals for
which the claims were staked or for which the buyer may explore or seek to
develop.  Neither are the Sierra Claims warranted to be free from safety,
environmental, or health liabilities.



--------------------------------------------------------------------------------






7.

The Quitclaim Deed shall contain a reservation of 2% of the net smelter returns
from all production of metallic ores upon the claims, defined as the net
proceeds received by Golden Patriot from the sale of minerals from the Property
after deductions for all of the following:

I.

Custom smelting costs, treatment charges and penalties including, but without
being limited to, metal losses, penalties for impurities and charges or
deductions for refining, selling, and transportation from smelter to refinery
and from refinery to market; provided, however, in the case of leaching
operations, all processing and recovery costs incurred by Golden Patriot beyond
the point at which the metal being treated is in solution shall be considered as
treatment charges (it being agreed and understood, however, that such processing
and recovery costs shall not include the cost of mining, crushing, dump
preparation, distribution of leach solutions or other mining and preparation
costs up to the point at which the metal goes into solution);




II.

Cost of transporting mineral product from the concentrator to a smelter or other
place of treatment; and




III.

Production taxes, severance taxes and sales, privilege and other taxes measured
by production or the value of production.




The aforesaid production royalty shall remain in effect until ZyMin receives
200,000 shares of restricted common stock, described in Paragraph 3 above, at
which time ZyMin shall release it by Quitclaim Deed to Golden Patriot.  

8.

After the closing date, Golden Patriot shall be obligated to maintain the mining
claims in good standing at least until the production royalty is released.

9.

Each party shall be responsible for its own attorney's fees incurred for this
transaction.  All recording costs shall be paid by Golden Patriot.



--------------------------------------------------------------------------------






10.

 After the closing date, Golden Patriot shall assume all rights and obligations
relating to the ownership of the Sierra Claims, including but not limited to:
obligations for all costs to explore for and develop metal resources or
reserves; costs and obligations to maintain the Sierra Claims in good standing;
and rights to derive income from any reserves developed. 

11.

After the closing date, Golden Patriot shall assume all costs and liabilities
arising from all safety issues or hazards and/or all environmental liabilities
and responsibilities either currently in existence or arising from any future
activities within the boundaries of the Sierra Claims.  Golden Patriot shall
complete reclamation and/or mitigation of any above described defects or
liabilities from such activities without recourse to or upon ZyMin.    

12.

After the closing date, Golden Patriot releases and shall hold ZyMin harmless
from any loss or liability arising from Golden Patriot's ownership, exploration,
development, mining, processing, reclamation and/or other activities on the
claims.  

13.

This Contract shall be governed by the laws of the Province of British Columbia,
excluding any conflict of law principles that would require the application of
the law of any other jurisdiction.  The venue for any action brought to enforce
or interpret this Contract shall be a court of competent jurisdiction in the
Province of British Columbia.

14.

No party shall assign its rights or obligations under this Contract without
prior written consent of the other parties.  Subject to the foregoing, this
Contract shall be binding upon and inure to the benefit of the officers,
representatives, agents, and assigns of the respective parties hereto.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the day
and year first above written.




ZyMin Corporation, a Nevada 

Golden Patriot, Corp., a Nevada corporation  

corporation







By: /s/ Charles E. Sulfrian

By: /s/ Conrad Clemiss




Name:   Charles E. Sulfrian          



Name: _Conrad Clemiss__________






Title: President and Board Chairman

Title_President & Director________



--------------------------------------------------------------------------------

[pic1.gif]

